Quinn, Chief Judge
(dissenting):
The requirement that a confession must be corroborated is satisfied if “substantial independent evidence which would tend to establish the trustworthiness” of the confession is introduced. Opper v United States, 348 US 84, 93, 99 L ed 101, 75 S Ct 158. The independent evidence need not itself establish criminality. Here, there were marks of several needle punctures on the accused’s arm. True, these marks might be attributed to an innocent cause, but they also constitute substantial evidence establishing the trustworthiness of the accused’s statement to the Office of Special Investigations agent that on the previous day he had *320taken an injection of heroin in the hospital ward shower room. I would, therefore, affirm the decision of the board of review.